Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 1 of 15 PageID# 931




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRC                         ■             —



                                         ALEXANDRIA DIVISION                    ?                L             rv




  UNITED STATES OF AMERICA,
                                                                                           OCT   0 2019
                                                                                    W±HK.U.S. DISTRICT COURT
                 Plaintiff,                                                           AL^DRIA. VlRfilNIA

                 V.                                            Case No. l:19-cv-1197-LO-TCB


  EDWARD SNOWDEN,

                         Defendant,

  and


  MACMILLAN PUBLISHING GROUP,LLC
  d/b/a HENRY HOLT AND COMPANY,et al,

                         Relief-Defendants.




                          STIPULATION AND PROTECTIVE ORDER


         Plaintiff United States of America ("Plaintiff" or the "Government")and Relief-

  Defendant Macmillan Publishing Group,LLC d/b/a Henry Holt and Company("Henry Holt"),

  by and through their respective counsel of record in the above-captioned matter, hereby stipulate

  to the entry of this Stipulation and Protective Order ("Order").

  1,     PURPOSES AND LIMITATIONS

         In the above-captioned action, Plaintiff United States does not assert any independent

  claims against the Relief-Defendants, but names the Relief-Defendants as nominal defendants

  only, for purposes of according complete relief among the existing parties. See Fed. R. Civ.

  P. 19(a)(1)(A). However, Plaintiff and Henry Holt acknowledge that disclosure and discovery

  activity related to the appropriate remedy for Plaintiffs claims in this litigation may be necessary
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 2 of 15 PageID# 932




  between the Plaintiff and Henry Holt, and that such disclosure and discovery activity may

  include production by Henry Holt of business, proprietary or private information (described in

  Section 5 below)for which special protection from public disclosure and from use for any

  purpose other than prosecuting this litigation may be warranted. Thus, this Order is warranted

  and required to prevent and/or limit disclosure ofsuch information and/or documents that have

  been and may be exchanged and/or produced in this case. The Plaintiff and Henry Holt further

  acknowledge that this Order does not apply to any other information, nor confer blanket

  protections on all disclosures or responses to discovery, and that the protection it affords extends

  only to the limited information or items that are entitled to confidential treatment as described in

  Section 5 below and under the applicable legal principles. The Plaintiff and Henry Holt further

  acknowledge, as set forth in Section 7.4 below, that this Protective Order does not entitle them to

  file information subject to this Stipulation and Protective Order under seal; Local Civil Rule 5

  sets forth the procedures that must be followed and the standards that will be applied when a

  party seeks permission from the Court to file material under seal.

  2.     DEFINITIONS

          Except as otherwise expressly defined in this Order, the following definitions shall apply;
          2.1    Party. Any party to this action, including that party's counsel, consultants, and
  retained experts.

          2.2     Non-Party. Any natural person, partnership, corporation, association, or other

  legal entity not named as a Party to this action.

          2.3     Disclosure or Discovery Material. All items or information regardless ofthe

  medium or manner generated, stored or maintained (including,among other things, documents,

  testimony,transcripts, or tangible things) that are produced or generated by Henry Holt, either
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 3 of 15 PageID# 933




  through voluntary disclosures, or responses to discovery(including responses to third-party

  subpoenas)or other requests for documentation in this matter.

         2.4     PROTECTED Material. "Protected Material" shall mean any Disclosure or

  Discovery Material that is designated as"PROTECTED" Information or Items as provided in

  Section 5 ofthis Stipulation and Protective Order.

         2.5     Receiving Party. A Party or Non-Party that receives Disclosure or Discovery

  Material from a Producing Party.

         2.6     Producing Party. A Party or Non-Party that produces Disclosure or Discovery

  Material in this case.


         2.7     Designating Party. A Party or Non-Party that designates information or items

  that it produces in disclosures or in responses to discovery or otherwise as"PROTECTED"
  Information or Items.

         2.8     Expert. A person with specialized knowledge or experience in a matter pertinent

  to the litigation who has been retained by a Party or her/its counsel to serve as an expert witness
  or as a consultant in this action. This definition includes a professional jury or trial consultant

  retained in connection with this litigation.

  3.      SCOPE

          The protections conferred by this Stipulation and Order cover not only Protected Material
  (as defined above), but also(1)any information copied or extracted from Protected Material;(2) ,
  all copies, excerpts, summaries, or compilations ofProtected Material; and (3)any testimony,
  conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
   However,the protections conferred by this Stipulation and Order do not cover the following
  information:(a)any information that is in the public domain at the time of disclosure to a
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 4 of 15 PageID# 934




  Receiving Party or becomes part ofthe public domain after its disclosure to a Receiving Party as

  a result of publication not involving a violation of this Order, including becoming part ofthe

  public record through trial or otherwise; and (b)any information known to the Receiving Party

  prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

  obtained the information lawfully and under no obligation ofconfidentiality to the Designating

  Party. Any use of Protected Material at any trial shall be governed by a separate agreement or

  order. Nothing in the Order shall be construed as requiring disclosure of documents,

  information, or any other materials.

  4.     DURATION


         This Order shall apply from the time it is entered, and shall survive the termination ofthis

  litigation. Even after final disposition ofthis litigation, the confidentiality obligations imposed

  by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a

  court order otherwise directs. Final disposition shall be deemed to be the later of(1)dismissal of

  all claims and defenses in this action, with or without prejudice; and(2)finaljudgment herein

  after the completion and exhaustion of all appeals, rehearings, remands,trials, or reviews ofthis

  action, including the time limits for filing any motions or applications for extension oftime

  pursuant to applicable law.

  5.      DESIGNATING PROTECTED MATERIAL

          5.1    Criteria for Designation. A Designating Party may designate material as

  "PROTECTED" in accordance with Section 2.4 above ifthe party reasonably believes that the

  material contains confidential technical, research or development information; confidential

  commercial,financial, budgeting or accounting information; confidential information about

  customers; confidential marketing or branding studies; confidential publishing agreements or
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 5 of 15 PageID# 935




  licensing agreements; confidential business strategies, decisions and/or negotiations, and/or

  pricing; and/or confidential information relating to affiliates, parents, subsidiaries ofthe parties

  to this action and/or to third parties with whom the parties to this action and/or affiliates, parents,

  or subsidiaries of parties to this action have had business relationships. The designation of

  "PROTECTED" Material shall be made in good faith, and no Designating Party shall designate

  material as Protected Material without a reasonable and good faith belief that such designation is

  appropriate.

          5.2     Exercise of Restraint and Care in Designating Material for Protection. Each

  Party or Non-Party that designates information or items for protection under this Order must take

  care to limit any such designation to specific material that qualifies under the appropriate

  standards. A Designating Party must take care to designate for protection only those parts of

  material, documents,items, or oral or written communications that qualify so that other portions

  ofthe material, documents, items or communications for which protection is not warranted are

  not swept unjustifiably within the ambit ofthis Order.

          5.3     Manner and Timing of Designations. The designation ofProtected Material

  shall be performed in the following manner:

                 (a)      For information in documentary form (apart from transcripts of

          depositions or other pretrial or trial proceedings), the Producing Party shall affix the

          legend "PROTECTED" at the top or bottom ofeach page that contains Protected

          Material.


                 (b)      For testimony given in deposition or in other pre-trial proceedings,

          testimony transcripts, testimony exhibits, and video recordings shall be treated as

          PROTECTED for thirty(30)days after receipt ofthe final transcript to allow time for
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 6 of 15 PageID# 936




         designation ofProtected Material. The Designating Party shall designate and specify any

         portions ofthe testimony that qualify as"PROTECTED"in writing to all parties. Only

         those portions ofthe testimony that are appropriately designated for protection within the

         30 days shall be covered by the provisions ofthis Order. Alternatively, a Designating

         Party may specify, at the deposition or up to 30 days after receipt ofthe transcript that the

         entire transcript, or a portion thereof, shall be treated as "PROTECTED."

                 Transcripts containing Protected Material shall have an obvious legend on the title

         page that the transcript contains Protected Material, and the title page shall be followed

         by a list of all pages (including line numbers as appropriate)that have been designated as

         Protected Material. The Designating Party shall inform the court reporter of these

         requirements.

                (c)      For information produced in some form other than documentary,and

         for any other tangible items,the Producing Party shall affix in a prominent place on the

         exterior ofthe container or containers in which the information or item is stored the

         legend "PROTECTED." If only portions ofthe information or items warrant protection,

         the Producing Party, to the extent practicable, shall identify the protected portions.

         5.4     Inadvertent Failure to Designate or Disclosure. Pursuant to Fed. R.Evid.

  502(d), an inadvertent failure to designate qualified information or items as"PROTECTED"

  does not waive the Designating Party's right to secure protection under this Order for such

  material. If material is designated as"PROTECTED" after the material was initially produced,

  the Receiving Party, on timely notification ofthe designation, must make reasonable efforts to

  assure that the material is treated in accordance with the provisions ofthis Order.

  6.     CHALLENGING OTHER PARTY*S DESIGNATION
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 7 of 15 PageID# 937




         6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

  confidentiality at any time. A Party or Non-Party does not waive its right to challenge a

  confidentiality designation by electing not to mount a challenge promptly after the original

  designation is disclosed.

         6.2     Meet and Confer. If a Party contends that any material is not entitled to

  "PROTECTED"treatment, such Party may give written notice to the Party or Non-Party who

  designated the material as"PROTECTED." The parties shall first try to resolve such dispute in

  good faith on an informal basis within fourteen(14)days of service of the written notice

  described above.


         6.3     Judicial Intervention. If the dispute cannot be resolved within fourteen(14)

  days ofthe written notice described above,the Party or Non-Party who challenges the
  designation of"PROTECTED" may then move the Court for an order removing the
  "PROTECTED" designation from the material. Each such motion should include a declaration
  affirming that the movant has complied with the meet and confer requirements imposed in the

  preceding paragraph. The material shall continue to be treated as"PROTECTED"until that

  motion is decided by the Court.

         6.4     Burden. In all cases in which judicial intervention is sought for an order

  removing the "PROTECTED" designation from any material so designated, the Designating
  Party shall have the burden of persuasion to demonstrate that the material designated as
  "PROTECTED"is deserving ofthat designation under this Protective Order, the Federal Rules

  of Civil Procedure, or other applicable law. The designation of particular material as
  "PROTECTED" does not create any presumption that the material so designated is in fact
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 8 of 15 PageID# 938




  deserving ofsuch protection, nor does it limit the Challenging Party's ability to argue that any

  confidentiality protections have been forfeited by waiver or for any other reason.

  7.     ACCESS TO AND USE OF PROTECTED MATERIAL

         7.1     Basic Principles. A Receiving Party may only use Protected Material that is

  disclosed or produced by a Party or Non-Party in connection with this case for prosecuting,

  defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

  to the Court and to the categories of persons described in this Order as permitted to be provided

  with the Protected Material. When the litigation has been concluded, a Receiving Party shall

  comply with the provisions of Section 11 below.

         Counsel for a Receiving Party which provides Protected Material to a permitted person

  specified below shall maintain a copy ofthe signed Exhibit A ("Acknowledgment and

  Agreement to Be Bound").

  7.2            Persons to Whom "PROTECTED"Information May Be Disclosed. Unless

  otherwise ordered by the court or permitted in writing by the Designating Party, Protected

  Material designated as"PROTECTED" by a Designating Party may be disclosed only to the

  following persons:

                 (a)     the Court and its personnel, including court reporters;

                 (b)     the Receiving Party's Coxmsel in this action, as well as supervisory

         officials, employees and contractors of said Counsel to whom it is reasonably necessary

         to disclose the information for this litigation;

                 (c)     the Receiving Party(where the party is a natural person), or officers,

         directors, in-house counsel, and employees and contractors of the Receiving Party to
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 9 of 15 PageID# 939




         whom disclosure is reasonably necessary for this litigation(where the party is a business

         or government entity);

                (d)     experts(as defined above) who have been retained to assist in preparation

         ofthis action for trial, and only after execution by that person ofthe "Acknowledgment

         and Agreement to Be Bound" that is attached hereto as Exhibit A;

                (e)     the author or recipient of a document containing the information or a

         custodian or other person who otherwise possessed or knew the information;

                (f)     any other person by written agreement ofthe Designating Party and only

         after execution of Exhibit A hereto by that person;

                (g)     during their depositions, witnesses in the action to whom disclosure is

         reasonably necessary and who have signed the "Acknowledgment and Agreement to Be

         Bound"(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the

         court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

         Protected Material must be separately bound by the court reporter and may not be

         disclosed to anyone except as permitted under this Stipulated Protective Order.

         7.3     Duty to Maintain "Protected Material" Securely. Protected Material must be

  stored and maintained by a Receiving Party in a secure manner that ensures that access is limited

  to the persons authorized under this Order. Nothing in this Order shall be deemed to restrict in

  any way any Producing Party with respect to the use of its own Protected Material.

         7.4     Presentation of Protected Material To Court. The parties shall make a good

  faith effort to avoid unnecessarily filing documents or revealing Protected Material in the public

  record. Before filing any Protected Material under seal with the Court,the filing Party shall

  consult with the Designating Party to determine whether, with the consent ofthe Designating
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 10 of 15 PageID# 940




   Party, the document or a redacted version ofthe document may be filed with the Court not under

   seal. Without written permission from the Designating Party or a court order secured after

   appropriate notice to ail interested persons, a Party may not file in the public record in this action

   any Protected Material. A Party that seeks to file under seal any Protected Material must comply

   with Local Civil Rule 5. Protected Material may only be filed under seal pursuant to a court

   order authorizing the sealing of the specific Protected Material at issue, as set forth in Local Civil

   Rule 5, If the Court declines to permit specific Protected Material to be filed under seal, that

   Protected Material may then be filed in the public record unless otherwise instructed by the

   Court.


   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION


            If a Receiving Party is served with a subpoena or an order issued in other litigation that

   would compel disclosure ofany information or items designated in this action as

  "PROTECTED," the Receiving Party must so notify the Designating Party, in writing within a

   reasonable time period after receiving the subpoena or order. Such notification must include a

   copy ofthe subpoena or court order. The Receiving Party also must promptly inform in writing
   the party who caused the subpoena or order to issue in the other litigation that some or all the
   material covered by the subpoena or order is subject to this Order. In addition, the Receiving

   Party must deliver a copy ofthis Order promptly to the party in the other action that caused the
   subpoena or order to issue.

            Ifthe Designating Party timely seeks a protective order in the separate action, the Party

   served with the subpoena or court order shall not produce any information designated in this

   action as"PROTECTED" before a determination by the court from which the subpoena or order

   issued, unless the Party has obtained the Designating Party's permission. The Designating Party


                                                     10
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 11 of 15 PageID# 941




  shall bear the burden and expense of seeking protection in that court ofits protected material-

  and nothing in these provisions should be construed as authorizing or encouraging a Receiving

  Party in this action to disobey a directive from another court.

  9.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

   Material to any person or in any circumstance not authorized under this Order, the Receiving

  Party must immediately(a) notify in writing the Designating Party ofthe unauthorized

   disclosures,(b)use its best efforts to retrieve all copies of the Protected Material,(c)inform the

   person or persons to whom unauthorized disclosures were made of all the terms ofthis Order,

   and(d)request such person or persons to execute the "Acknowledgment and Agreement to Be

   Bound"that is attached hereto as Exhibit A. The Designating Party reserves all rights against the

   Receiving Party for its violations. In the event any Party or Non-Party violates or threatens to

   violate any term ofthis Order, any Party may seek immediate injunctive relief against any such
   Party or Non-Party violating or threatening to violate any term ofthis Order.

   10.    MISCELLANEOUS

          10.1    Right to Further Relief. Nothing in this Order abridges the right of any person

   or party to seek its modification by the Court in the future. Each Party expressly acknowledges

   that such modifications may be necessary. Further, each Party expressly acknowledges that

   written modifications to this Order approved by the parties may be necessary as the case goes

   forward.

           10.2   Enforcement. Each Party or person bound by this Order,including all those who

   have executed Exhibit A,agrees that the United States District Court for the Eastern District of

   Virginia has jurisdiction to enforce the terms ofthis Order, and that such Jurisdiction continues



                                                    11
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 12 of 15 PageID# 942




  beyond the date this matter is concluded. The United States District Court for the Eastern

   District of Virginia shall retain jurisdiction over all parties and persons who have received

  Protected Material for the purpose of enforcing the provisions ofthe Order after the action is

   otherwise terminated, making such rulings and entering such orders as may be necessary to

  compel compliance as the Court shall determine. Should a dispute materialize conceming

   whether a person was improperly provided Protected Material, the Party in possession of

   Exhibit A for that person shall provide it to the complaining party upon five(5)court days

   written notice.


          10.3       Right to Assert Other Objections. By stipulating to the entry ofthis Order, no

   Party waives any right it otherwise would have to object to disclosing or producing any

   information or item on any ground not addressed in this Order. The parties specifically agree

   that they shall not use this Order to support a waiver argument in any discovery motion, or to

   argue that any Party waived its objections to produce any particular documents or information.

   Nor does this requested Protective Order imply that any discovery is necessary or appropriate in

   this action, including without limitation with respect to liability issues on Plaintiffs claims.

           10.4      Effective Without Court Order. The parties agree to be bound by this Order

   pending the entry ofthis Order, or an alternative thereto which is satisfactory to the parties, by
   the Court, and any violation ofthis Order's terms shall be subject to the same sanctions and

   penalties as ifthis Order had been entered by the Court.

   11.     FINAL DISPOSITION

           Unless otherwise ordered or agreed in writing by the Producing Party, within thirty(30)

   calendar days after the final disposition ofthis action, as defined in Section 4,each person who

   has received Protected Material under Section 7.2(d)-(g) must return all Protected Material to the

   Producing Party or certify in writing that all Protected Material has been destroyed. As used in

                                                     12
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 13 of 15 PageID# 943




   this subdivision, all Protected Material includes all copies, abstracts, compilations,summaries or

   any other form of reproducing or capturing any of the Protected Material. Whether the Protected

   Material is returned or destroyed, any such person must submit a written certification to the

   Producing Party (and, if not the same person or entity, to the Designating Party) by the 30-day

   deadline that affirms that the person has not retained any copies, abstracts, compilations,

   summaries or other forms of reproducing or capturing any of the Protected Material.

                 IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD

                                                                                                       h!
   It is SO ORDERED.
                                                                                         Theresa Carroli Buchanan
                                                                                         Upifed States Magistrate Judge
                     \      ;\\w                  I   l\..   V   / A. V .   I/. A 1 y.
   DATED:            .
                                                  fon. Thereto. Buchanan
                                                 United States Magistrate Judge


   WE ASK THAT THIS ORDER BE ENTERED:




   DATED: toVO .2019                             JOSEPH H. HUNT
                 ^                               Assistant Attorney General
                                                 G. ZACHARY TERWILLIGER
                                                 United States Attorney

                                                 JAMES M. BURNHAM
                                                 Deputy Assistant Attorney General

                                                 ALEXANDER K. HAAS
                                                 Director, Federal Programs Branch

                                                 ANTHONY J. COPPOLINO
                                                 Deputy Director, Federal Programs Branch

                                                 DANIEL SCHWEI
                                                 Senior Trial Counsel
                                                 ANTONIA KONKOLY
                                                 Trial Attorney
                                                 United States Department of Justice


                                                      13
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 14 of 15 PageID# 944




                                    Civil Division, Federal Programs Branch
                                    1100 L St. NW,Room 12024
                                    Washington, DC 20530
                                    Tel.: (202)305-8693
                                    Fax: (202)616-8470
                                    Email: daniel.s.schwei@usdoj.gov

                                       /s/

                                    R. TRENT MCCOTTER
                                    Assistant United States Attomey
                                    Office ofthe United States Attomey
                                    2100 Jamieson Avenue
                                    Alexandria, Virginia 22314
                                    Tel:    (703)299-3845
                                    Fax:    (703)299-3983
                                    Email: trent.mccotter@usdoj.gov

                                    Counselfor the United States




   DATED:'         ■ 2019
                                    Elizahelh A. McNamara {pro hac vice)
                                    DAVIS WRIGHT TREMAINE LLP
                                     1251 Avenue of the Americas, 21®^ floor
                                    New York, New York 10020
                                    Tel:(212)489-8230
                                    Fax:(212)489-8340
                                    Email: elizabethmcnamara@dwt.com

                                    Daniel Reing(VA Bar Number 73348)
                                    Eric Feder {pro hac vice)
                                     DAVIS WRIGHT TREMAINE LLP
                                     1919 Pennsylvania Ave NW
                                     Washington,DC 20006

                                    Attorneysfor Relief-Defendant Macmillan
                                    Publishing Group, LLC d/b/a Henry Holt and
                                     Company




                                       14
Case 1:19-cv-01197-LO-TCB Document 29 Filed 10/30/19 Page 15 of 15 PageID# 945




                                              EXHIBIT A

                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


                   I,                                     [print or type full name], of

                                                  [print or type full address], declare under penalty of

  perjury that I have read in its entirety and understand the Stipulation and Protective Order that

   was issued by the United States District Court for the Eastern District of Virginia on
                        2019 in the case of United States v. Snowden,Case No. l:19-cv-l 197-LO-TCB.

  I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
   understand and acknowledge that failure to so comply could expose me to sanctions and

   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

   any information or item that is subject to this Stipulation and Protective Order to any person or
   entity except in strict compliance with the provisions ofthis Order.
                   I further agree to submit to the jurisdiction ofthe United States District Court for

   the Eastern District of Virginia for the purpose of enforcing the terms of this Stipulation and

   Protective Order, even if such enforcement proceedings occur after termination ofthis action.

   Date:

   City and State where sworn and signed:

   Printed name:


   Signature:




                                                     15
